UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7376


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAMON EMANUEL ELLIOTT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:97-cr-00053-PJM-1; 8:19-cv-02309-PJM)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Damon Emanuel Elliott seeks to appeal the district court’s order dismissing without

prejudice his second or successive 28 U.S.C. § 2255 (2012) motion because he did not

receive authorization from this court. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find that the district court’s assessment of the constitutional claims is debatable or

wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a debatable claim of the denial of

a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Elliott has not made

the requisite showing. In the absence of prefiling authorization from this court, the district

court lacked jurisdiction to consider the motion. See 28 U.S.C. § 2244(b)(3) (2012).

Accordingly, we deny a certificate of appealability, deny Elliott’s motion to vacate the

judgment, and dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                DISMISSED

                                              2